Citation Nr: 1438454	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12-32 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for loose body, left great toe, secondary to trauma; degenerative changes on MRI.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic pain of the left knee, including as secondary to the service-connected Morton's neuroma of the left foot.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic pain of the right knee, including as secondary to the service-connected Morton's neuroma of the left foot.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic pain of the right hip, including as secondary to the service-connected Morton's neuroma of the left foot.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic pain of the right ankle, including as secondary to the service-connected Morton's neuroma of the left foot.

6.  Entitlement to service connection for chronic pain of the left hip, including as secondary to the service-connected Morton's neuroma of the left foot.

7.  Entitlement to service connection for chronic pain of the left ankle, including as secondary to the service-connected Morton's neuroma of the left foot.

8.  Entitlement to service connection for chronic pain of the right foot, including as secondary to the service-connected Morton's neuroma of the left foot.

9.  Entitlement to service connection for fibromyalgia.

10.  Entitlement to service connection for bilateral pes planus.

11.  Entitlement to service connection for mitral valve prolapse.

12.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

13.  Entitlement to service connection for tricuspid valve prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990; February 1991 to March 1991; and November 1995 to March 1996.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran presented testimony before the Board; a transcript of this hearing is associated with the claims file.

Unfortunately, during the pendency of this appeal, the Veteran died.  Accordingly, this appeal must be dismissed.


FINDING OF FACT

The Veteran died on April [redacted], 2014, during the pendency of this appeal.


CONCLUSIONS OF LAW

1.  Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim for entitlement to an evaluation in excess of 0 percent for loose body, left great toe, secondary to trauma; degenerative changes on MRI at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

2.  Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim for whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic pain of the left knee, including as secondary to the service-connected Morton's neuroma of the left foot, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

3.  Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim for whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic pain of the right knee, including as secondary to the service-connected Morton's neuroma of the left foot, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

4.  Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim for whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic pain of the right hip, including as secondary to the service-connected Morton's neuroma of the left foot, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

5.  Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim for whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic pain of the right ankle, including as secondary to the service-connected Morton's neuroma of the left foot, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

6.  Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim for entitlement to service connection for chronic pain of the left hip, including as secondary to the service-connected Morton's neuroma of the left foot, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

7.  Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim for entitlement to service connection for chronic pain of the left ankle, including as secondary to the service-connected Morton's neuroma of the left foot, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

8.  Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim for entitlement to service connection for chronic pain of the right foot, including as secondary to the service-connected Morton's neuroma of the left foot, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

9.  Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim for entitlement to service connection for fibromyalgia at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

10.  Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim for entitlement to service connection for bilateral pes planus at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

11.  Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim for entitlement to service connection for mitral valve prolapse at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

12.  Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim for entitlement to service connection for PTSD at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

13.  Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim for entitlement to service connection for tricuspid valve prolapse at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Unfortunately, the Veteran died during the pendency of this appeal.  His representative resultantly submitted an August 2014 motion to dismiss this appeal because of the Veteran's death in accordance with 38 C.F.R. § 20.1302.  The representative attached a printout from a local news source confirming the Veteran's death on April [redacted], 2014.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits therefore has become moot by virtue of the Veteran's death and accordingly must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal of the claim of entitlement to an evaluation in excess of 0 percent for loose body, left great toe, secondary to trauma; degenerative changes on MRI is dismissed.

The appeal of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic pain of the left knee, including as secondary to the service-connected Morton's neuroma of the left foot, is dismissed.

The appeal of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic pain of the right knee, including as secondary to the service-connected Morton's neuroma of the left foot, is dismissed.

The appeal of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic pain of the right hip, including as secondary to the service-connected Morton's neuroma of the left foot, is dismissed.

The appeal of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic pain of the right ankle, including as secondary to the service-connected Morton's neuroma of the left foot, is dismissed.

The appeal of entitlement to service connection for chronic pain of the left hip, including as secondary to the service-connected Morton's neuroma of the left foot, is dismissed.

The appeal of entitlement to service connection for chronic pain of the left ankle, including as secondary to the service-connected Morton's neuroma of the left foot, is dismissed.

The appeal of entitlement to service connection for chronic pain of the right foot, including as secondary to the service-connected Morton's neuroma of the left foot, is dismissed.

The appeal of entitlement to service connection for fibromyalgia is dismissed.

The appeal of entitlement to service connection for bilateral pes planus is dismissed.

The appeal of entitlement to service connection for mitral valve prolapse is dismissed.

The appeal of entitlement to service connection for PTSD is dismissed.

The appeal of entitlement to service connection for tricuspid valve prolapse is dismissed.


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


